The grounds urged in appellant's application for rehearing are meritorious, and it is obvious, upon further reflection, that the motion must be granted. As stated in the opinion in this case, there was some proof that local option was in effect in Jones County. There was no evidence introduced in the case of any orders, judgments or decrees by the commissioners court of that county putting local option in effect. The only proof that the sale of intoxicating liquors had been prohibited in that county rests upon this statement in the testimony of the witness Starbeck: "Yes, sir, there is a loca option law in Jones County." It is well settled that we are not authorized to assume, nor can we judicially know that the loca option law is in effect in any county in this State. As stated by Judge Davidson in the case of Craddock v. State, 13 Texas Ct. Rep., 637: "These local option laws are special laws, and must be put into operation in the territory in the manner specified in the statute, and the court does not judicially know when these laws are put into operation. These are matters to be proved." It is not contended by counsel for appellant that this might not, in the absence of an objection, be shown by parol testimony; but their objection goes rather to the sufficiency of the evidence, or, as they put it, "the quantum of the proof." To say that there is a local option law in Jones County is not of necessity to affirm that there is, throughout the entire county, or in the particular portion where this alleged offense was committed, a law prohibiting the sale of intoxicating liquors, since there might be a local option law in some political subdivision of the county less than the whole. Besides, local elections may be held for other purposes than to prevent the sale of intoxicants. Again, the fact that a witness testifies that there is a local option law in force in a county, does not carry with it the proof that such law was in existence at the date of the alleged offense. The whole case was tried as if the law were in effect in the county. The court so instructed the jury. In making up the statement of facts, however, whatever proof there may have been in respect to the matter was omitted, except the single declaration above referred to. This is so indefinite, slight and meager, as, we think, furnishes no just basis upon which to rest a conviction. It is therefore ordered that the judgment of conviction be set aside and the cause remanded for proceedings in accordance with law.
Reversed and remanded. *Page 545